           Case 1:19-cv-04074-VEC Document 101 Filed 04/30/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

DONALD BERDEAUX and CHRISTINE
GRABLIS, individually and on behalf of all
others similarly situated,                             Case No.: 1:19-cv-04074-VEC

                                   Plaintiff,          Hon. Valerie E. Caproni

  v.
                                                                   USDC SDNY
  ONECOIN LTD.; RUJA IGNATOVA,                                     DOCUMENT
  KONSTANTIN IGNATOV, SEBASTIAN                                    ELECTRONICALLY FILED
  GREENWOOD, MARK SCOTT, IRINA                                     DOC #:
  ANDREEVA DILINSKA, DAVID PIKE,                                   DATE FILED: 4/30/2020
  and NICHOLE J. HUESMANN,

                                   Defendants.


  ____________
  [PROPOSED] ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE

       Donald J. Enright (“Applicant”), having moved for admission to practice Pro Hac Vice

in the above-captioned action for all purposes as counsel for Lead Plaintiff Donald Berdeaux and

Plaintiff Christine Grablis; and

       Applicant having declared that he is a member in good standing of the bars of the States

of Maryland and New Jersey and the District of Columbia; and that his contact information is as

follows:

       Donald J. Enright
       LEVI & KORSINSKY, LLP
       1101 30th Street NW, Suite 115
       Washington, D.C. 20007
       Telephone: 202.524.4290
       Facsimile: 202.333.2121
       Email: denright@zlk.com;

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above-captioned case in the United States District Court for the Southern District of New York.




                                                 -1-
         Case 1:19-cv-04074-VEC Document 101 Filed 04/30/20 Page 2 of 2



All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.



Dated:    April 30            , 2020
                                               Hon. Valerie Caproni
                                               United States District Judge




                                                -2-
